PER CURIAM: *
Demetrius Terrell Woods, federal prisoner #28007-034, was sentenced to 262' months of imprisonment after pleading guilty to distributing cocaine base. Judgment was entered in December 2002. Woods filed a notice of appeal from the judgment in February 2014, more than 11 years after entry of judgment and well beyond the time for appealing and the time for extending the appeal period. See Fed. R.App. P. 4(b)(1)(A), (b)(4). Woods’s appeal, which is far outside the time limit, is frivolous. See United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir.2006); United States v. Perez, 239 Fed.Appx. 928, 928 (5th Cir.2007). Consequently, the appeal is DISMISSED, see 5th Cir. R. 42.2, and Woods’s motions for appointment of counsel and leave to proceed in forma pauperis are DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.